DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application 01/30/2019.  Claims 1–20 are pending and presented for examination.

Information Disclosure Statements
The information disclosure statement (IDS) submitted on 01/30/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered by the examiner.  
Claim Interpretation
Applicant’s claimed invention includes recitations which do not actually limit the claims.  For example, many claims recite “comprises instructions to”.  See claims 2-9 and 11-16.  Under the broadest reasonable interpretation consistent with the specification the recitations following the term in question are non-limiting because the recitations only reflect the intended use of the instructions.  However, in an effort to advance prosecution, the non-limiting recitations have been examined and prior art cited.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 18 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 2 is dependent upon claim 1 and recites wherein the integrity module further comprises instructions to incorporate successful avoidance data on one or more previous evasive behaviors from the one or more measured vehicles as part of the trust level for the one or more measured vehicles.  Whereas claim 18 depends upon claim 17 and recites further comprising incorporating success data on one or more previous evasive behaviors from the one or more measured vehicles as part of the trust level for the one or more measured vehicles.  While many parts of the published specification address evasive behaviors only paragraph [0032] discusses success data.  See (Caveney US 2020/0241530 A1), paragraphs [0016]-[0018] and [0026]-[0036].  Paragraph [0032] reads in part “In further implementations, trust levels can include success data, such as success rates, for one or more previous predictions of obscured obstacles from the detected evasive behavior.”  However, the on one or more previous evasive behaviors from the one or more measured vehicles as recited in the claims.
Accordingly, claims 2 and 18 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-5, 8, 10, 12-13, 15, 17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI US 2018/0314259 A1 (“SHAMI”) in view of LIN et al. US 2020/0174493 A1 (“LIN”).

As per Claim 1: SHAMI discloses [a]n obstacle prediction system for vehicle-based obstacle prediction [at least see SHAMI ¶ 17 discloses an obstacle avoidance/path planning system], comprising: 
one or more processors [at least see SHAMI FIG. 1; ¶ 27 disclosing a controller that includes at least one processor and a computer-readable storage device or media]; and 
a memory communicably coupled to the one or more processors and storing [at least see SHAMI FIG. 1; ¶ 27 disclosing a controller that includes at least one processor and a computer-readable storage device or media];
an evaluation module including instructions that when executed by the one or more processors cause the one or more processors to receive, in a host vehicle, prediction data about an obscured obstacle and including observations from at least one sensor or communications from one or more measured vehicles in a vehicular environment [at least see SHAMI ¶¶ 5 which discloses receiving, at the first vehicle, sensor data associated with a behavior of one or more leading vehicles observed in the vicinity of the first vehicle; 14 which discloses “the term "module" refers to any hardware, software, firmware, electronic control component, processing logic, and/or processor device”; 17 which discloses an “obstacle avoidance system 100 is capable of observing the behavior of one or more vehicles in the vicinity of vehicle 10 (e.g., leading vehicles in the same lane that appear to be swerving around an as-yet unseen obstacle)”; 43 which discloses “the obstacle avoidance system 100 of FIG. 1 is configured to observe the behavior of one or more leading vehicle (i.e., vehicles ahead of vehicle 10 in the same lane), establish a modified path based on that observation, then classify the obstacle for further processing and path planning.”];
SHAMI does not specifically disclose establish a trust level for at least one of the one or more measured vehicles.
However, LIN teaches this limitation [at least see Lin Abstract; ¶¶ 11, 16, 32-33, 59 which teaches “[v]ehicles that receive the transmitted data may determine a validity of the data, and may incorporate the data into operations of the receiving vehicle based at least in part on the validity of the data.”].
SHAMI further discloses:
an integrity module including instructions that when executed by the one or more processors cause the one or more processors to in response to predicting the obscured obstacle using the prediction data . . . , map the prediction in the vehicular environment [at least see SHAMI FIGS. 5, 6; ¶¶ 46, 52, 58 which discloses an obstacle classification module “that is configured to classify . . . an obstacle that is actually observed or otherwise sensed as vehicle ; and 
SHAMI does not specifically disclose using . . . and the trust level {map the prediction in the vehicular environment}.
However, LIN teaches this limitation [at least see LIN FIG. 5; ¶¶ 74-76 which teaches “data from another vehicle”; “determining the validity of the data”; “incorporating the data into a perception system of a vehicle based at least in part on the validity of the data”; “operating the vehicle based at least in part on the data.”].
SHAMI further discloses:
a coordination module including instructions that when executed by the one or more processors cause the one or more processors to navigate the host vehicle using a guidance input for avoiding the obscured obstacle [at least see SHAMI FIGS. 5, 6; ¶¶ 48-52 which discloses “Vehicle 400 may track the path of a single vehicle or the path of any number of vehicles to determine a revised path 452”; “vehicle 400 (via module 520) determines a deviation from the first path 445 and then establishes, at 504, a modified path 452 based on the observed behavior. At this point vehicle 400 (and module 530) will be configured to anticipate that an obstacle may be encountered as it moves along modified path 452.”].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SHAMI which discloses controlling a vehicle by modifying the travel path based on the behavior of one or more leading vehicles to include determining the validity of the received data and weighing the weigh the data as taught by LIN to prevent unnecessarily changing the path of the host vehicle when there is not an actual obstacle or hazard in the roadway or the obstacle or hazard was transient and will not interference with the path of the host vehicle.

As per Claim 3: SHAMI in combination with LIN discloses [t]he obstacle prediction system of claim 1 and SHAMI further discloses wherein the prediction data further includes obstacle avoidability of the obscured obstacle, and wherein the coordination module further comprises instructions to incorporate a lane adjustment or a route adjustment to the guidance input in light of an obstacle avoidability determination [at least see SHAMI FIG. 4; ¶¶ 43-45 which discloses vehicle 400 shifting from path 453 in order to avoid obstacles 471 and 472.]
	
As per Claim 4: SHAMI in combination with LIN discloses [t]he obstacle prediction system of claim 1, but SHAMI does not specifically disclose further discloses wherein the evaluation module further comprises instructions to produce a confidence interval for the guidance input using the trust level.
However LIN teaches this limitation [at least see LIN ¶¶ 11 which discloses that validity of the data may be based on an origin of the data, time, a number of transmissions or retransmissions, a number of independent sources of the information, etc.].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SHAMI which discloses controlling a vehicle by modifying the travel path based on the behavior of one or more leading vehicles to include determining the validity of the received data and weighing the weigh the data as taught by LIN to prevent unnecessarily changing the path of the host vehicle when there is not an actual obstacle or hazard in the roadway or the obstacle or hazard was transient and will not interference with the path of the host vehicle.

As per Claim 5: SHAMI in combination with LIN discloses [t]he obstacle prediction system of claim 1, and SHAMI further discloses wherein the evaluation module further comprises instructions to receive the prediction data about an obscured obstacle from a plurality of measured vehicles . . . to create the prediction of the obscured obstacle [at least see SHAMI FIG. 4; ¶¶ 50-51 which discloses vehicle 400 observes the behavior of one or more leading vehicles 401-404” and “vehicle 400 may infer the presence of obstacle 472 by observing the behavior of vehicles 401-404.”], 
SHAMI does not specifically disclose the trust level being established for each of the plurality of measured vehicles, and to weigh the prediction data against the trust level between the plurality of measured vehicles to create the prediction of the obscured obstacle.
	However, LIN teaches these limitations [at least see LIN ¶¶ 16, 59, 75 which teaches “the autonomous vehicle receiving data transmitted from other vehicles may determine how much weight or trust to give the data (based at least in part on a confidence level of the validity of the data),”; “the data ingestion module 326 can receive transmissions and determine a confidence level associated with the data corresponding to the relevancy or validity of the data contained therein . . . the data ingestion module 326 can assign a weight to received transmissions based on a distance of the receiving vehicle from a location associated with the source of the transmission. Further, the data ingestion module 326 can assign a weight based on an amount of time elapsed between a transmission time of the data (or original transmission time of the data) and a time associated with reception of the data”; “the process can include incorporating the data into a perception system of a vehicle based at least in part on the validity of the data.”].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SHAMI which discloses controlling a vehicle by modifying the travel path based on the behavior of one or more leading vehicles to include determining the validity of the received data and weighing the weigh the data as taught by LIN to prevent unnecessarily changing the path of the host vehicle when there is not an actual obstacle or hazard in the roadway or the obstacle or hazard was transient and will not interference with the path of the host vehicle.

As per Claim 8: SHAMI in combination with LIN discloses [t]he obstacle prediction system of claim 1, and SHAMI further discloses wherein the guidance input includes lane-level guidance for avoidance of the obscured obstacle within a current lane for the host vehicle [at least see SHAMI FIG. 4; ¶¶ 43-45 which discloses vehicle 400 shifting from path 453 in order to avoid obstacles 471 and 472 wherein vehicle 400 stays within the travel lane when avoiding obstacle 471.]

	As per Claim 10:  Claim 10 a non-transitory computer-readable medium claim recites limitations analogous to claim 1, a system claim.  For the reasons give above with respect to claim 1, claim 10 is also rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN.

As per Claim 12:  Claim 12 a non-transitory computer-readable medium claim recites limitations analogous to claim 4, a system claim.  For the reasons give above with respect to claim 4, claim 12 is also rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN.

As per Claim 13:  Claim 13 a non-transitory computer-readable medium claim recites limitations analogous to claim 5, a system claim.  For the reasons give above with respect to claim 5, claim 13 is also rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN.

As per Claim 15:  Claim 15 a non-transitory computer-readable medium claim recites limitations analogous to claim 3, a system claim.  For the reasons give above with respect to 

As per Claim 17:  Claim 17 a method claim recites limitations analogous to claim 1, a system claim.  For the reasons give above with respect to claim 1, claim 17 is also rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN.

As per Claim 19:  Claim 19 a method claim recites limitations analogous to claim 5, a system claim.  For the reasons give above with respect to claim 5, claim 19 is also rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN.

Claims 2 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN as applied to Claims 1 and 17 above and further in view of Caveney et al. US 2017/0291540 A1 (“Caveney”). 

As per Claim 2: SHAMI in combination with LIN discloses [t] he obstacle prediction system of claim 1 but does not specifically disclose wherein the integrity module further comprises instructions to incorporate successful avoidance data on one or more previous evasive behaviors from the one or more measured vehicles as part of the trust level for the one or more measured vehicles.  
However, Caveney teaches these limitation [at least see Caveney FIG. 2; ¶¶ 101-103 that teaches a confidence evaluation module that determines whether there was a previous determination of the confidence in the autonomous operation of the vehicle and when there was a previous determination of the confidence in the autonomous operation of the vehicle, the confidence evaluation module determines whether there has been a change in confidence 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SHAMI which discloses controlling a vehicle by modifying the travel path based on the behavior of one or more leading vehicles to include determining the validity of the received data and weighing the weigh the data as taught by LIN and update a confidence level in the received data to be used in the future to determine the confidence level that should be assigned to received data as taught by Caveney to save processing time and provide a higher level of confidence in in newly acquired data based on historical accuracy of previously received data. 

As per Claim 18:  Claim 18 a method claim recites limitations analogous to claim 2, a system claim.  For the reasons give above with respect to claim 1, claim 18 is also rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN as applied to claim 17 above and further in view of Caveney.

In the Alternative, Claims 3, 8 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN as applied to Claims 1 and 10 above and further in view of Raichelgauz US 2020/0130684 A1 (“Raichelgauz”).

As per Claim 3: SHAMI in combination with LIN discloses [t] he obstacle prediction system of claim 1 and SHAMI further discloses wherein the prediction data further includes obstacle avoidability of the obscured obstacle, and wherein the coordination module further comprises instructions to incorporate a lane adjustment or a route adjustment to the guidance input in light of an obstacle avoidability determination [at least see SHAMI FIG. 4; ¶¶ 43-45 which discloses vehicle 400 shifting from path 453 in order to avoid obstacles 471 and 472.]
wherein the prediction data further includes obstacle avoidability of the obscured obstacle, and wherein the coordination module further comprises instructions to incorporate a lane adjustment or a route adjustment to the guidance input in light of an obstacle avoidability determination [at least see Raichelgauz ¶¶ 496 that teaches “detect and map obstacles on a roadway in order to enable an assisted/autonomous driving system to predict and avoid obstacles in the path of a vehicle”; 500 “detect the presence of obstacle 40 . . . and to determine an appropriate response . . . if the autonomous driving system determines that obstacle 40 is a piece of paper on roadway 20, no further action may be necessary. However, if obstacle 40 is a pothole, the autonomous driving system may instruct vehicle 100 to slow down and/or swerve to avoid obstacle 40”; 532 when the “obstacle avoidance module 268 may determine whether obstacle 40 is avoidable”; 533 when “obstacle 40 is avoidable, obstacle avoidance module 268 may instruct vehicle 100 to avoid (step 370) obstacle”; 534 when “obstacle 40 is not avoidable, obstacle avoidance module 268 may instruct vehicle 100 to minimize (step 365) impact with obstacle 40. For example, obstacle avoidance module 268 may instruct vehicle 100 to reduce speed and/or to swerve to avoid hitting the center of obstacle”.]
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SHAMI which discloses controlling a vehicle by modifying the travel path based on the behavior of one or more leading vehicles to include determining whether or not the obstacle is avoidable and control the vehicle based on the determination as taught by Raichelgauz because it may be safer for the autonomous vehicle to reduce speed and pass over the obstacle rather than swerving into a lane with oncoming traffic.  

As per Claim 8: SHAMI in combination with LIN discloses [t] he obstacle prediction system of claim 1 and SHAMI further discloses wherein the guidance input includes lane-level guidance for avoidance of the obscured obstacle within a current lane for the host vehicle [at 
And Raichelgauz also discloses wherein the guidance input includes lane-level guidance for avoidance of the obscured obstacle within a current lane for the host vehicle [at Raichelgauz ¶ 533 which teaches that the “obstacle avoidance module 268 may instruct vehicle 100 to straddle obstacle 40, swerve within the lane, or switch lanes altogether.”].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SHAMI which discloses controlling a vehicle by modifying the travel path based on the behavior of one or more leading vehicles to include determining whether or not the obstacle is avoidable and control the vehicle based on the determination as taught by Raichelgauz because it may be safer for the autonomous vehicle to reduce speed and pass over the obstacle rather than swerving into a lane with oncoming traffic.  

As per Claim 15: SHAMI in combination with LIN discloses [t]he non-transitory computer-readable medium of claim10 and SHAMI further discloses further comprising instructions to incorporate a lane adjustment or a route adjustment to the guidance input in light of an obstacle avoidability determination [at least see SHAMI FIG. 4; ¶¶ 43-45 which discloses vehicle 400 shifting from path 453 in order to avoid obstacles 471 and 472.]
	And Raichelgauz also discloses further comprising instructions to incorporate a lane adjustment or a route adjustment to the guidance input in light of an obstacle avoidability determination [at least see Raichelgauz ¶¶ 496 that teaches “detect and map obstacles on a roadway in order to enable an assisted/autonomous driving system to predict and avoid obstacles in the path of a vehicle”; 500 “detect the presence of obstacle 40 . . . and to determine an appropriate response . . . if the autonomous driving system determines that obstacle 40 is a 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SHAMI which discloses controlling a vehicle by modifying the travel path based on the behavior of one or more leading vehicles to include determining whether or not the obstacle is avoidable and control the vehicle based on the determination as taught by Raichelgauz because it may be safer for the autonomous vehicle to reduce speed and pass over the obstacle rather than swerving into a lane with oncoming traffic.  

Claims 6, 14, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN as applied to Claims 1, 10, and 17 above and further in view of Gross et al. US 2020/0050195 A1 (“Gross”).

As per Claim 6: SHAMI in combination with LIN discloses [t] he obstacle prediction system of claim 1 but SHAMI does not specifically disclose wherein the integrity module further comprises instructions to determine a time frame that the obscured obstacle is predicted to exist in the vehicular environment.
However, Gross teaches this limitation [at least see Gross ¶ 8; clm 10 that teaches a “second planning technique requires consideration of three criteria: (1) whether an object is 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SHAMI which discloses controlling a vehicle by modifying the travel path based on the behavior of one or more leading vehicles to include determining a timeframe for which the obstacle is expected to enter/exist the host vehicle region of interest as taught by Gross so that the vehicle control system is able to accurately predict whether the obstacle will actually interfere with the pathway of the host vehicle and if so, then determine the appropriate control such as braking, accelerating, and/or steering in order to avoid the obstacle or less impact if there is a collision.

As per Claim 14:  Claim 14 a non-transitory computer-readable medium claim recites limitations analogous to claim 6, a system claim.  For the reasons give above with respect to claim 6, claim 14 is also rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN as applied to claim 10 above and further in view of Gross.

As per Claim 20:  Claim 20 a method claim recites limitations analogous to claim 6, a system claim.  For the reasons give above with respect to claim 6, claim 20 is also rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN as applied to claim 17 above and further in view of Gross.

Claims 7 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN as applied to Claims 1 and 10 above and further in view of Kume et al. US 2007/0279250 A1 (“Kume”). 

As per Claim 7: SHAMI in combination with LIN discloses [t] he obstacle prediction system of claim 1 but SHAMI does not specifically disclose wherein the integrity module further comprises instructions to determine a set of environmental boundaries around the obscured obstacle in the vehicular environment.
	However, Kume teaches this limitation [at least see Kume Abstract; FIGS. 10-13; ¶¶ 1, 8, 10, 13, 15, 50-53 that teaches calculating an existing area where a dead-ground obstacle approaching an own vehicle is likely to exist, based on own-vehicle traveling information and another-vehicle obstacle information, and then inform the existing area and further teaches wherein the calculating device calculates an error-allowance existing area in which at least one of a detection error of the another-vehicle obstacle information by another vehicle and a communication error by the information communication device becomes a maximum.].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SHAMI which discloses controlling a vehicle by modifying the travel path based on the behavior of one or more leading vehicles to include determining the dead-ground area for potential blind obstacles and calculate an error-allowance existing area BEM of the dead-ground as taught by Kume because it is difficult to properly detect any obstacle that is located within a dead ground of the own vehicle due to existence of buildings or the like only by the camera or radar and in order to recognize the existence of the dead-ground obstacle (vehicle) to take any proper action to avoid the possible collision with the dead-ground obstacle [Kume¶ 2, 7].

As per Claim 16:  Claim 16 a non-transitory computer-readable medium claim recites limitations analogous to claim 7, a system claim.  For the reasons give above with respect to claim 7, claim 16 is also rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN as applied to claim 10 above and further in view of Kume.

Claims 9 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN as applied to Claims 1 and10 above and further in view of Gordon US 2018/018366 A1 (“Gordon”) and Zhu US 2018/0272975 A1 (“Zhu”).

As per Claim 9: SHAMI in combination with LIN discloses [t] he obstacle prediction system of claim 1 but SHAMI does not specifically disclose wherein the coordination module further comprises instructions to incorporate driver limitations and vehicle limitations to determine a corrected evasive behaviors, the corrected evasive behaviors being an adjustment to the evasive behaviors performed by the one or more measured vehicles to avoid the obscured obstacle.
However, Gordon teaches wherein the coordination module further comprises instructions to incorporate driver limitations . . . to determine a corrected evasive behaviors, the corrected evasive behaviors being an adjustment to the evasive behaviors performed by the one or more measured vehicles to avoid the obscured obstacle [at least see Gordon FIG. 6; ¶¶ 55, 89-93 that teaches determining whether a self-driving vehicle has an occupant and basing its anti-collision actions based on whether or not an occupant is present] and Zhu teaches and vehicle limitations [at least see Zhu ¶ 15 that teaches “The collision detection system determines whether a collision between the ADV and the object is avoidable in view of the physical driving limitation associated with the ADV. The physical driving limitation may include a maximum braking capability or a maximum deceleration rate that can be generated and applied to the ADV.  If it is determined that such a collision is unavoidable, an airbag is deployed prior to the collision between the ADV and the object.”].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SHAMI which discloses controlling a vehicle by modifying the travel path based on the behavior of one or more leading vehicles to include determining whether or not an occupant is present as taught by Gordon and based on 

As per Claim 11:  Claim 11 a non-transitory computer-readable medium claim recites limitations analogous to claim 9, a system claim.  For the reasons give above with respect to claim 9, claim 11 is also rejected under 35 U.S.C. § 103 as being unpatentable over SHAMI in view of LIN as applied to claim 10 above and further in view of Gordon and Zhu.

Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims include:
Hidalgo et al.		GB 2579023 A
Tao et al.		US 2019/0278277 A1
Xu et al.		US 10,074,279 B1
Zagorski et al.		US 2013/0151058 A1
Zhang et al. 		US 2020/0193823 A1
It is respectfully request that the Applicants review these references along with the prior art of record in deciding on what if any amendments will be made to the claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P MAHNE/
Primary Examiner, Art Unit 3668